 1   John F. Klopfenstein, Esq. SB#l64905
 2   Law Office of John F. Klopfenstein
     9 West Gabilan Street, Suite 6
 3   Salinas, CA . 93901
     Telephone: (831) 751-3947
 4   Fax: (831) 751-3982
     e-mail: john.klopfenstein@yahoo.com
 5
     Attorney for Plaintiff
 6
     Jahan Thissel
 7

 8                           UNITED STATES DISTRICT COURT

 9                      NORTHERN DISTRICT OF CALIFORNIA
10
                                SAN FRANCISCO DIVISION
11
     JAHAN THISSEL ,                          Case No.: 19 - cv-05421-SVK
12
                Plaintiff,                    STIPULATION TO CONTINUE MOTION
13                                            TO DISMISS PLAINTIFF'S FIRST
     Vs.                                      AMENDED COMPLAINT AND CASE
14
                                              MANAGEMENT CONFERENCE SCHEDULED
15   EXCELLIGENCE LEARNING CORP.,             FOR MARCH 31 , 2020 TO
     a Corporation doing business             JUNE 9 , 2020 ; ORDER
16   in the State of California;
     and DOES 1-50, inclusive ,
17
                Defendants.
18

19
           The parties hereby agree, stipulate and request that the Court
20
     reschedule the Case Management Conference and the Motion to Dismiss
21
     Plaintiff's First Amended Complaint hearing currently scheduled for
22
     March 31, 2020, to another date agreeable to the Court.
23

24         The need for this request is because Plaintiff ' s counsel , John

25   F . Klopfenstein will be on vacation on March 31 , 2020, on a prepaid

26   vacation to Hawaii leaving San Jose on March 27 , 2020 through April
27
     1, 2020 and the first Tuesday that Mr . Klopfenstein is available
28
     because of already law and motion cases scheduled in Monterey
                                          1
     County Superior Court is June 9, 2020.      However, the Defendants are
 1

 2   willing to appear on an earlier date at the Court's direction.

 3        IT IS SO STIPULATED:

 4   Dated: March 13, 2020                BY:      /John F . Klopfenstein
 5
                                                 Attorney for Plaintiff
 6

 7

 8                                        BY:    /Timothy M. Hoppe, Esq.
 9
                                                 Timothy M. Hoppe, Esq .
10                                               Attorney for Defendant
                                                 Excelligence Learning Corp
11

12
                                    ORDER
13
          FOR GOOD CAUSE SHOWING, IT IS SO ORDERED: The Motion to
14

15   Dismiss Plaintiff's First Amended Complaint Hearing and Case

16   Management Conference Hearing shall be continued to June 9, 2020.

17

18   Dated: March 13, 2020                BY: - - - - - - - - - - - - - - - -
19                                            Federal District Magistrate
                                              Hon. Susan Van Keulen
20                                              Hon. Susan van Keulen

21

22
23
24
25
26
27
28

                                      2
